Citation Nr: 0806155	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  99-11 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating, to include extraschedular 
consideration, for service-connected bilateral hearing loss,  
currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Michael E. Wildhaber, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1954 to 
February 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).

Procedural history

The RO granted service connection for bilateral hearing loss 
in the December 1998 rating decision.  A noncompensable 
disability rating was assigned, effective August 5, 1997.  
The veteran subsequently perfected an appeal as to the 
assigned rating.   
In an October 1999 statement of the case, the disability 
rating was increased to 
30 percent, effective December 29, 1998.  The veteran 
continued to express dissatisfaction with the assigned 
rating.  

The Board issued a decision in November 2000 which denied the 
veteran entitlement to a compensable evaluation for bilateral 
hearing loss prior to December 29, 1998 and denied an 
evaluation in excess of 30 percent from December 29, 1998.  

In an August 2001 decision, the RO increased the disability 
rating assigned for the veteran's service-connected hearing 
loss to 40 percent, effective August 14, 2000.  

Meanwhile, the veteran appealed the Board's November 2000 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In an August 2004 decision, the Court 
vacated that portion of the Board's November 2000 decision 
which denied the veteran increased rating(s) for hearing 
loss.  

Following the Court's August 2004 decision, the Board issued 
another decision in February 2005 which denied entitlement to 
a compensable evaluation prior to December 29, 1998 and 
denied an evaluation in excess of 30 percent from December 
29, 1998 to August 14, 2000.  The veteran did not appeal that 
decision.   

The Board remanded the matter of the veteran's entitlement to 
a disability rating in excess of 40 percent beginning August 
14, 2000.  While the issue was in remand status, the RO 
increased the disability rating assigned for hearing loss to 
50 percent, effective April 27, 2005.  The matter was 
returned to the Board.

In an October 2006 decision, the Board denied the veteran's 
claim of entitlement to a rating in excess of 50 percent for 
the service-connected hearing loss, to include entitlement to 
an extraschedular rating.  The veteran appealed the Board's 
October 2006 decision to the Court.  In an April 2007 
Memorandum Decision, the Court vacated the Board's October 
2006 decision and remanded the matter to the Board for 
readjudication and additional development.  That Court's 
decision will be discussed in greater detail below.      

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Personal hearing

The veteran presented testimony before a Veterans Law Judge 
in Washington, D.C. in October 2000.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.  

The Veterans Law Judge who conducted the October 2000 hearing 
has since retired.  The veteran was advised of his right to 
have an additional hearing before another Veterans Law Judge 
by way of an August 2006 letter.  The veteran's attorney 
indicated later that same month that the veteran did not want 
another hearing.

Other matters

The veteran was initially denied service connection for 
bilateral hearing loss in an unappealed June 1976 rating 
decision.  The November 2000 Board decision determined that 
the June 1976 rating decision did not contain clear and 
unmistakable error (CUE).  The Court affirmed that portion of 
the Board's decision in its August 2004 decision.  

The Board's February 2005 decision denied the veteran 
entitlement to a initial  compensable evaluation prior to 
December 29, 1998; and denied an evaluation in excess of 30 
percent from December 29, 1998 to August 14, 2000.  Those 
issues were not pursued by the veteran on appeal to the 
Court.  See the Court's April 26, 2007 decision, page 1. The 
matter of an increased rating prior to August 14, 2000 has 
therefore been previously resolved by the Board.  The only 
issue remaining on appeal is the matter of the veteran's 
entitlement to an extraschedular rating for his service-
connected hearing loss.


REMAND

The Court's April 26, 2007 Memorandum Decision vacated the 
Board's February 2005.  The Court, quoting 38 C.F.R. 
§ 3.321(b) directed the Board to reconsider whether or not 
the veteran suffered a "marked interference with 
employment."  [Emphasis as in the original decision.]   

Specifically, the Court directed that the Board issue a 
decision which would provide discussion considering the 
degree of impact on the veteran's work attributable to his 
service-connected hearing loss and further to refer the 
matter for extraschedular consideration if the Board was 
unable to provide enhanced reasons and bases explaining why a 
marked interference in employment was not shown.

However, neither the regulation or the Court's precedential 
case law provide any specific indication of how the term 
"marked interference with employment" should be defined.  
The Court in this case, although highlighting the term 
"marked interference with employment", did not undertake to 
define it 

The evidence of record addressing the impact of the veteran's 
service-connected hearing loss on his employment is limited.  
There is an October 2004 letter from the veteran's former 
employer.  That letter indicated that as the veteran's 
disability worsened, he became a less effective real estate 
agent and eventually was no longer able to continue in his 
chosen profession.  Additionally, a May 2005 audiology 
opinion indicated that the veteran's hearing loss would cause 
him "severe" difficulties in continuing to work in his 
usual employment as a real estate agent.  

Accordingly, the evidence shows interruption in the veteran's 
chosen employment, that of real estate agent.  However, there 
is no indication in the law or the regulations that 
interference in one's chosen employment is synonymous with 
"marked interference" with employment, which is undefined.    

Guidance provided to the Board by VA and the Court as to what 
is meant by "marked interference with employment" is 
minimal.  "Marked interference with employment" appears to 
be interference with employment in some undefined manner over 
and above that which is contemplated in the schedular 
criteria [which involve "the average impairment in earning 
capacity in civil occupations resulting from disability"].  
See 38 C.F.R. § 3.321 (2007); see also Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  It is therefore abundantly clear that the Board 
is unable at this time to provide the enhanced reasons and 
bases contemplated by the Court, since it does not have a 
definition of "marked interference with employment".  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby].

Accordingly, the Board has determined that the matter should 
be referred for extraschedular consideration so that the 
matter of "marked interference with employment" may be 
fully addressed, in line with the direction contained in the 
Court's April 2007 decision.  
 
Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must refer the veteran's file for 
consideration by the Director, VA 
Compensation and Pension Service for 
consideration of the matter of the 
veteran's entitlement to an increased 
disability rating for his service-
connected hearing loss on an 
extraschedular basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  Any 
deliberations should be informed by the 
Court's April 26, 2007 Memorandum 
Decision.  If an extraschedular rating is 
denied, a specific determination should be 
made as to whether there is "marked 
interference" with employment due to his 
disability and, further, a definition of 
"marked interference" as it was applied 
in this case must be provided.    

2.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be provided with 
appropriate notification, and they should 
be given an appropriate opportunity to 
respond.

The case should thereafter be returned to the Board, if it is 
otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



